Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pp. 6-11, filed 18 Feb. 2021, with respect to claims 1-2 and 12 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection(s) of 18 Aug. 2020 have been withdrawn. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, suggest, or disclose the sequential step “modifying the 3-D digital mesh dentition model by detecting archwire portions of the braces therein, and removing the detected archwire portions therefrom” in combination with the sequential step “adjusting the 3-D digital mesh dentition model by detecting bracket portions of the braces therein, and removing the detected bracket portions therefrom”.
Regarding claim 2, the prior art of record does not teach, suggest, or disclose the sequential step “generating a second 3-D digital mesh dentition model by detecting archwire portions of the braces in the first 3-D digital mesh dentition model and removing the detected archwire portions” in combination with the sequential step “generating a third 3-D digital mesh dentition model by detecting bracket portions of the braces in the second 3-D digital mesh dentition model and removing the detected bracket portions”.
Regarding claim 12, the prior art of record does not teach, suggest, or disclose the sequential step “… generating a second 3-D digital mesh dentition model by detecting archwire portions of the braces in the first 3-D digital mesh model and removing the detected archwire portions” in combination with the sequential step “… generating a third 3-D digital mesh dentition model by detecting bracket portions of the braces in the second 3-D digital mesh model and removing the detected bracket portions”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Examiner notes that Cinader Jr. et al. (U.S. Patent 8,738,165) is the corresponding patent publication to published application U.S. PG-PUB 2011/0004331.
The Examiner notes that Kuo (U.S. PG-PUB 2014/0067334) discloses “Referring to FIGS. 4a-4c and 13, at 1320, a contour 450 of a portion 440 of a digital tooth 210b associated with the current digital dental model 210 is estimated based on a contour 404 of the underneath surface 402 of a bracket base 400 associated with the current dental appliance 112. At 1330, the current dental appliance 112 is removed from the representation 210, for example, as described in the context of FIGS. 3a-c and 12” (¶ [0067]). The Examiner notes however, that Kuo does not explicitly and specifically teach the sequential and distinct steps of “… detecting archwire portions … and removing the detected archwire portions” followed by “… detecting bracket portions … and removing the detected bracket portions”. Kuo merely teaches the digital removal of orthodontic hardware generally with specific mention of particular elements of orthodontia.
The Examiner notes that Chishti et al. (U.S. PG-PUB 2008/0248443) discloses an invention that relates to the computer-automated creation of a plan for repositioning an orthodontic patient's teeth. A computer receives an initial digital data set representing the patient's teeth at their initial positions and a final digital data set representing the teeth at their final positions. The computer uses the data sets to generate treatment paths along which the teeth will move from the initial positions to the final positions. However, Chishti et al. do not disclose that scanning of orthodontia and subsequent digital removal; rather, Chishti et al. disclose the orthodontic planning for treatment before the application of orthodontia.
The Examiner notes that Somasundaram et al. (U.S. PG-PUB 2016/0004811) discloses the detection of wearing (deterioration) of teeth, but does not particularly mention the detection of orthodontia.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268.  The examiner can normally be reached on Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/VU NGUYEN/Primary Examiner, Art Unit 2619